In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00264-CR



         JAMES EDWARD LEMING, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 41799-B




       Before Morriss, C.J., Carter and Moseley, JJ.
                                         ORDER
       James Edward Leming appeals from his conviction for driving while intoxicated third or

more. The clerk’s record was filed February 14, 2014, and the reporter’s record was filed

April 14, making the appellant’s brief due May 14. This Court extended this briefing deadline

twice on Leming’s motion, resulting in the current due date of July 14. Leming has now filed a

third motion seeking an additional fourteen-day extension of the briefing deadline.

       We have reviewed Leming’s third motion to extend time as well as the appellate record,

and we find no compelling information to convince us that this brief requires more time to

prepare. The motion to extend time to file Leming’s appellate brief is overruled.

       We order counsel to file appellant’s brief with this Court on or before July 28, 2014.

       IT IS SO ORDERED.



                                                    BY THE COURT

Date: July 17, 2014




                                                2